Citation Nr: 1740287	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  16-11 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for diabetes mellitus, type 2.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

K. Wysokinski, Associate Counsel


INTRODUCTION


The Veteran served on active duty from March 1964 to March 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2015 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

When this matter was most recently Before the Board in April 2017, it was remanded for additional development.  The Board notes that the Veteran has been granted service connection and pursued increased rating claims for several other conditions while this matter has been pending.  The Board has conducted a review of the file and does not find that it is necessary for the Board to address any of the claims not presently certified to the Board.  Additionally, while the Veteran has claimed entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), the Veteran has not indicated that his diabetes is the service-connected disability that is impacts his employability, and consequently the Board will not take up the issue of TDIU.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009)(discussing how a claim for TDIU arises as part of an increased rating claim where evidence of unemployability due to the underling service-connected disability is presented.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay that will result from remanding this claim again, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

A remand is necessary because the Veteran has indicated that his diabetes has worsened since his most recent VA examination.  The Veteran's most recent VA examination for diabetes was in May 2017.  Following this examination, the Veteran's attorney indicated by way of June 2017 correspondence that the Veteran's diabetes had worsened.  Consequently, a remand is necessary so as to afford the Veteran a new examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997) (holding that the Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination).

The Veteran has also specifically indicated that he suffers radiculopathy and neuropathy as a result of his diabetes.  In support, the Veteran's attorney has submitted VA medical records that reflect notations of radiculopathy and neuropathy resulting from diabetes.  However, these records presently do not provide adequate information for rating purposes and the issues of whether separate secondary service-connection for these disabilities should be considered has not been adjudicated by the RO.  Consequently, the Board requires additional development related to the Veteran's reported radiculopathy and neuropathy prior to deciding whether entitlement to an increased rating for diabetes has been met.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where decision on one issue could have "significant impact" upon another, two claims are inextricably intertwined); see also Smith v. Gober, 236 F.3d 1370, 1373 (Fed.Cir.2001) (where facts underlying separate claims are "intimately connected," interests of judicial economy and avoidance of piecemeal litigation require that claims be adjudicated together).

In setting forth directives related to neuropathy and radiculopathy, the Board notes that it has the authority to order development and adjudication of these issues because the resolution will directly impact the adjudication of the increased rating claim within Board's jurisdiction.  See 38 U.S.C.A. § 5103A (g) (Other assistance not precluded. Nothing in this section shall be construed as precluding the Secretary from providing such other assistance under subsection (a) to a claimant in substantiating a claim as the Secretary considers appropriate.)  As such, the issues of radiculopathy and neuropathy as secondary to diabetes are remanded for development and initial RO consideration alongside the readjudication and development of the increased rating diabetes claim.


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all outstanding VA and private medical records concerning the Veteran's treatment for his type II diabetes, radiculopathy, neuropathy, and related conditions.

2.  Ask the Veteran to identify any private medical care providers who treated him for diabetes, neuropathy, and radiculopathy and then make reasonable efforts to secure the necessary releases and to associate any such identified records with the claims file.  Please note that the Veteran's VA medical records include notations indicating medical treatment for diabetic foot problems.  See July 10, 2016 DM/PVD/ESRD Foot Exam.  

3.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed the nature, extent and severity of his type II diabetes symptoms and their impact on his ability to work, as well as the onset, nature, extent, and severity of his neuropathy and radiculopathy secondary to his diabetes.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

4.  After completing the above development, schedule the Veteran for appropriate VA medical examinations to ascertain the nature, etiology, and severity and occupational impact of the Veteran's diabetes, as well as radiculopathy and neuropathy as secondary to diabetes.  

The examiner is asked to review the pertinent evidence, including the Veteran's lay assertions regarding his symptomatology, and undertake any indicated studies.  Then, based on the results of the examination, the examiner is asked to address each of the following questions:


(a)  the examiner is asked to opine whether the Veteran must regulate his activities, whether he is taking insulin, and whether he must restrict his diet.  All diabetes complications are to be listed;

(b)  the examiner is asked to diagnose any neuropathy and radiculopathy; (please note the VA Medical Records from Providence VAMC sent in by the Veteran by way of a July 2017 correspondence indicating notations of neuropathy related to diabetes such as Neurology Clinic Visit note in March 2016).  

(c)  for any neuropathy or radiculopathy, state whether it at least as likely as not that any diagnosed disorder had its onset during the Veteran's service or is otherwise causally related to any event or circumstance of his service,

(d)  if not directly related to service on the basis of question (c), is any neuropathy or radiculopathy disorder proximately due to, the result of, or caused by any service-connected disability(ies), particularly diabetes?  

(e)  if not caused by any other medical condition, have either neuropathy or radiculopathy been aggravated (made permanently worse or increased in severity) by any service-connected disability(ies)  If yes, was that increase in severity due to natural progress of the disease?

5.  Ensure that the above action has been accomplished.  Then, after conducting any other development deemed necessary, readjudicate the Veteran's claim of entitlement to a higher diabetes rating; based on the evidence of record, consider whether neuropathy or radiculopathy should be considered for service-connection, to include as secondary to diabetes, or whether they must be considered as part of the Veteran's rating for diabetes.  If a benefit sought on appeal remains denied, provide the Veteran with a SSOC and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




